Case: 21-40064       Document: 00515936327            Page: 1      Date Filed: 07/13/2021




              United States Court of Appeals
                   for the Fifth Circuit                                  United States Court of Appeals
                                                                                   Fifth Circuit

                                                                                 FILED
                                     No. 21-40064                            July 13, 2021
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

   United States of America,

                                                                   Plaintiff—Appellee,

                                           versus

   Jose Vasquez-Ramos,

                                                               Defendant—Appellant.


                    Appeal from the United States District Court
                        for the Southern District of Texas
                                No. 1:19-CR-282-1


   Before Smith, Stewart, and Graves, Circuit Judges.
   Per Curiam:*

          The Federal Public Defender appointed to represent Jose Vasquez-
   Ramos has moved to withdraw and has filed a brief per Anders v. California,
   386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th Cir. 2011).
   Vasquez-Ramos has not filed a response. We have reviewed counsel’s brief


          *
              Pursuant to 5th Circuit Rule 47.5, the court has determined that this opin-
   ion should not be published and is not precedent except under the limited circumstances
   set forth in 5th Circuit Rule 47.5.4.
Case: 21-40064     Document: 00515936327          Page: 2   Date Filed: 07/13/2021




                                   No. 21-40064


   and relevant portions of the record.
          We concur with counsel’s assessment that the appeal presents no non-
   frivolous issue for appellate review. Accordingly, the motion to withdraw is
   GRANTED, counsel is excused from further responsibilities herein, and
   the appeal is DISMISSED. See 5th Cir. R. 42.2.




                                          2